Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 1 of 19 PageID #:4267




                 Exhibit 1
 Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 2 of 19 PageID #:4267


                           Owens, et al. v. St. Anthony Medical Center, et al.
                               Settlement Agreement, Ap ril 9, 2019


                      CLASS ACTION SETTLEMENT AGREEMENT

       This CLASS ACTION SETTLEMENT AGREEMENT ("Settlement Agreement") is
entered into by and between Plaintiffs, as defined in § 1.19 below, on the one hand, and
Defendants, as defined in § 1.8 below, on the other. Capitalized terms and phrases have the
meanings provided in § 1 below or as specified elsewhere in this Settlement Agreement.

1.     DEFINITIONS

1.1.    "Action" shall mean: Owens, et al. v. St. Anthony's Medical Center, et al., No. 14-4068,
an action pending in the United States District Comt for the Northern District of Illinois.

1.2.   "Church Plan" shall mean: a plan which meets the definition of a "church plan" under
ERISA § 3(33), 29 U.S.C. § 1002(33) and Section 414(e) of the Internal Revenue Code of 1986,
as amended.

1.3. "Class Counsel" shall mean: Cohen Milstein Sellers & Toll PLLC and Keller Rohrback
L.L.P.

1.4.   "Class Notice" shall have the meaning provided in § 3.2.3.

1.5.   "Class Settlement Amount" shall have the meaning set forth in§ 8.1.1.

1.6. "Complaint" shall mean: the Third Amended Class Action Complaint filed in the Action
on December 4, 2017.

1.7.    "Court" shall mean: The United States District Court for the Northern District of Illinois.

1.8. "Defendants" shall mean: St. Anthony Medical Center, Inc. ("SAMC"); the Franciscan
Sisters of Chicago Service Corporation, including any and all predecessors in interest, successors
in interest, and parent, subsidiary and/or affiliated entities (collectively "FSCSC"); the Board of
Directors of FSCSC ("Board"); Franciscan Communities, Inc. ("FCI''); Franciscan Holding
Corporation ("FHC"); Franciscan Alliance, Inc., including any and all predecessors in interest,
successors in interest, and parent, subsidiary and/or affiliated entities (collectively "FAI"); the
SAMC Retirement Committee ("Committee"); and the following individuals (collectively, the
"Individual Defendants"): Donna Gosciej; Linda Hornyak; Leonard Wychocki; Walter
Garbarczyk; Julie Secviar; Chester Labus; Sister Helene Galuszka; Sister M. Francis Clare Radke;
Sister M. Francine Labus; Annette Shoemaker; Jill Krneger; Lawrence Leaman; Sandra Singer;
Susan Nordstrom Lopez; and John and Jane Does 1-40, inclusive.

1.9. "Effective Date" or "Effective Date ofSettlement" shall mean: the date on which all of the
conditions to settlement set forth in § 3 of this Settlement Agreement have been fully satisfied or
waived and the Settlement shall have become Final.
 Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 3 of 19 PageID #:4267


                            Owens, et al. v. St. Anthony Medical Center, et al.
                                Settlement Agreement, Ap ril 9, 2019


 1.10. "ERISA" shall mean: the Employee Retirement Income Security Act of 1974, 29 U.S.C.
§ 1001 et seq., as amended, including all regulations promulgated thereunder.

1. 11. "Escrow Account" shall mean: the account, as detailed in Exhibit A to this Settlement
Agreement, into which Defendants will cause $4 million to be initially deposited.

1.12.   "Fairness Hearing" shall have the meaning provided in§ 3.2.S(a).

1.13. "Final" shall mean: with respect to any judicial ruling or order in the Action, that the period
for any appeals, petitions, motions for reconsideration, rehearing or certiorari or any other
proceedings for review ("Review Proceeding") has expired without the initiation of a Review
Proceeding, or, if a Review Proceeding has been timely initiated, that there has occurred a full and
completed disposition of any such Review Proceeding, including the exhaustion of proceedings in
any remand and/or subsequent appeal on remand.

1.14. "Final Approval Motion" shall have the meaning provided in§ 3.2.6.

1.15. "Final Approval Order" shall have the meaning provided in§ 3.2.S(a).

1.16.   "Judgment" shall have the meaning provided in§ 3.2.S(a).

1.17. "Party" or "Parties" shall mean the Plaintiffs and Defendants, either individually or
collectively.

1.18. "Person" shall mean: an individual, partnership, corporation or any other form of
organization.

1.19. "Plaintifft" and "Named Plaintifft" shall mean: Lenore Owens, Jean Jewett, Lori Buksar,
and Julia Snyder.

1.20.   "Plan" shall mean: the St. Anthony Medical Center Retirement Plan.

1.21.   "Plan Payment" shall have the meaning set out in§ 8.1.2.

1.22. "Plan Termination" shall mean Defendants' purported termination of the Plan in March
2012, which caused the Plan to distribute benefits in May 2012.

1.23.   "Preliminary Approval Motion" shall have the meaning provided in§ 3.2.1.

1.24. "Preliminary Approval Order" shall have the meaning provided in§ 3.2.1.

1.25.   "Released Claims" shall have the meaning provided in§ 4.1.

1.26. "Releasees" shall mean: all Individual Defendants, SAMC, FSCSC, the Committee, the
Board, FCI, FHC, FAI, all Affiliates of SAMC ( defined as any entity controlling, controlled by,
 Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 4 of 19 PageID #:4267


                            Owens, et al. v. St. Anthony Medical Center, et al.
                                Settlement Agreement, Ap ril 9, 2019


or under common control of or with SAMC), all Affiliates of FAI (defined as any entity
controlling, controlled by, or under common control ofor with FAI), all entities that are considered
to be a single employer for purposes of the Plan under IRC § 414, and all former and current
directors, officers, Plan Committee members (including members of any similar committee with a
different name but with fiduciary and/or administrative responsibility for the Plan), employees,
representatives, agents, counsel, other Plan fiduciaries, and insurers of any of the previous entities
(for clarity, SAMC, FSCSC, FCI, FHC, FAI, all Affiliates of SAMC, all Affiliates of FAI, and all
entities that are considered to be a single employer for purposes of the Plan under IRC § 414).

1.27. "Representatives" shall mean: representatives, attorneys, agents, directors, officers,
employees, insurers, and reinsurers.

1.28. "SAMC" shall mean St. Anthony Medical Center, a not for profit corporation organized in
Indiana.

1.29. "Settlement" shall mean: the settlement to be consummated under this Settlement
Agreement pursuant to the Final Approval Order.

1.30. "Settlement Agreement" shall mean this Class Action Settlement Agreement entered into
by and between Plaintiffs and Defendants.

1.31. "Settlement Class" shall mean: All Plan participants or Plan beneficiaries who received or
were issued a reduced benefit distribution from the Plan in 2012, after the Plan's termination on
March 31, 2012. Excluded from the class are the Individual Defendants named in the Complaint.

1.32. "Successor-In-Interest" shall mean: a Person's estate, legal representatives, heirs,
successors, or assigns, and any other Person who can make a legal claim by or through such Person.

2.     RECITALS

2.1. Plaintiffs allege and seek declaratory relief against Defendants that the Plan is not a Church
Plan within the meaning ofERISA § 3(33) and thus is subject to the provisions of Title I and Title
IV ofERISA. Plaintiffs allege that the Plan was purportedly terminated as of March 30, 2012, at
a time when its assets were insufficient to pay all accrued benefits to beneficiaries. In the
Complaint, Plaintiffs allege that Defendants (a) violated ERISA's reporting and disclosure
provisions under§§ 101-105; (b) failed to adhere to ERISA's required minimum funding standards
for the Plan under ERISA § 302; (c) failed to establish the Plan pursuant to a written instrument
meeting the requirements of ERISA § 402; (d) failed to establish a trust meeting the requirements
of ERISA § 403; (e) violated ERISA's anti-cutback provision under § 204(g); and (f) failed to
terminate the Plan in compliance with ERISA § 4041. Plaintiffs allege that Defendants breached
fiduciary duties owed to the Plan's participants and beneficiaries, including Plaintiffs, pursuant to
ERISA §§ 404(a)(l), 406(a)(l), and 406(b)(l). Plaintiffs further allege that the Church Plan
exemption, as claimed by Defendants, violates the Establishment Clause of the First Amendment

                                                      3
 Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 5 of 19 PageID #:4267


                           Owens, et al. v. St. Anthony Medical Center, et al.
                               Settlement Agreement, Ap ril 9, 2019


of the United States Constitution. Plaintiffs also allege that Defendants failed to obtain pension
insurance from the Pension Benefit Guaranty Corporation ("PBGC"), as required by BRISA
§ 4022. Plaintiffs claim that Defendants are liable for the $32 million in underfunding, pursuant to
BRISA §§ 302(a), 302(b)(2), and 4062. Finally, Plaintiffs have alleged alternative state law
claims, claiming breach of contract, unjust emichment, common law breach of fiduciary duty, and
negligence. Defendants deny each and every allegation of the Complaint and believe substantial
and meritorious defenses exist for every claim alleged by Plaintiffs. The Parties have agreed that
neither this Settlement Agreement, nor any provision hereof, nor any act in furtherance of its
implementation shall be construed as acquiescence by Defendants, or any of them, in the legal
claims or factual assertions advanced in the Action, or as any admission or wrongdoing.

2.2.     The Supreme Court held that a church plan did not need to be established by a church in
Advocate Health Care Network v. Stapleton, 137 S. Ct. 1652 (2017). The decision eliminated one
of Plaintiffs' threshold arguments in this case-that the Plan was not a church plan because it was
not established by a church, Plaintiffs' operative complaint asserted alternative arguments that
plans sponsored by hospital systems are not "maintained" by principal-purpose organizations as
defined in 29 U.S.C, §§ 1002(33)(C)(i), Id. at 1657-58 nn, 2-3.

2.3. This is an exceedingly complex, multi-defendant case which will require the Parties and
the Comi to expend significant time and resources to litigate to a final judgment on the merits.
Recognizing this, the Parties sought an early resolution of this matter and engaged in mediation
discussions before a nationally-known mediator, Robert A. Meyer, of JAMS,

2.4, The Parties began settlement negotiations in September 2016, through a mediation which
proved unsuccessful. From August 2018 through November 2018, the Parties renewed settlement
efforts and interacted with the mediator on numerous occasions but were unable to negotiate a
settlement until the mediator put forth a "mediator's proposal" which both sides accepted.

2.5. Defendants desire to resolve fully and settle with finality the Action and all of Plaintiffs'
Released Claims for themselves, the Settlement Class, the Releasees, and the Plan, thereby
avoiding the risk, expense, inconvenience, burden, distraction and diversion of their personnel and
resources, and uncertainty of outcome that is inherent in any litigation, associated with the Action.

2.6. Class Counsel has conducted an extensive investigation into the facts, circumstances and
legal issues associated with the allegations made in the Action, This investigation has included,
inter alia: (a) researching the applicable law with respect to the claims asserted in the Action and
the defenses and potential defenses thereto; (b) inspecting, reviewing and analyzing documents
concerning the Plan and administration of the Plan; (c) researching and analyzing governmental
and other publicly-available information concerning the Defendants, the Plan, and the relevant
industry; and (d) participating in a full day of in-person settlement negotiations followed by
months of ongoing settlement communications with Defendants' counsel, presided over by
mediator Robert Meyer, Esq.

                                                     4
 Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 6 of 19 PageID #:4267


                            Owens, et al. v. St. Anthony Medical Center, et al.
                                Settlement Agreement, Ap ril 9, 2019


2.7. Class Counsel believes that the Settlement will provide a substantial benefit to the
Settlement Class, and that, when that benefit is weighed against the attendant risks of continuing
the prosecution of the Action as well as Defendants' ability to satisfy a judgment even if Plaintiffs
were to prevail, the Settlement represents a reasonable, fair, and adequate resolution of the claims
of the Settlement Class. In reaching this conclusion, Class Counsel has considered, among other
things, the ability of Defendants to withstand a judgment; the risks of litigation; the time necessary
to achieve a complete resolution through litigation; the complexity of the claims set forth in the
Complaint; and the benefit accruing to the Plan's participants under the Settlement.

2.8. Plaintiffs and Defendants have thus reached this Settlement by and through their respective
counsel on the terms and conditions set forth herein, which they have had a full and meaningful
opportunity to consider with the advice of their respective counsel.

2.9. Plaintiffs have agreed to this Settlement based on the representations of FSCSC that there
is no insurance agreement that provides coverage for Plaintiffs' claims that would permit a higher
Settlement Payment.

2.10. Defendants contend that nothing in this Settlement Agreement should be construed as an
agreement that the Plan is not properly treated as a Church Plan or that the Plan is subject to
ERISA. Plaintiffs contend that nothing in the Tenn Sheet and/or this Settlement Agreement should
be construed as an agreement that the Plan is properly treated as a Church Plan or that the Plan is
not subject to ERISA. Notwithstanding these differences between the Paiiies, they agree jointly to
the conditions set forth in thts Settlement Agreement.

3.     CONDITIONS PRECEDENT TO EFFECTIVENESS OF THE SETTLEMENT

3.1. Effectiveness of This Settlement Agreement. This Settlement Agreement shall not become
binding unless and until every one of the following conditions in §§ 3.2 through 3.8 shall have
been satisfied.

3.2. Court Approval. The Settlement contemplated under this Settlement Agreement shall have
been approved by the Court, as provided for in this § 3.2. The Paiiies agree jointly to recommend
to the Court that it approve the terms of this Settlement Agreement and the Settlement
contemplated hereunder. The Parties agree to undertake their best efforts, including all steps and
efforts contemplated by this Settlement Agreement, and any other steps or efforts which may
become necessary by order of the Court (unless such order modifies the terms of this Settlement
Agreement) or otherwise, to carry out this Settlement Agreement, including the following:

        3.2. 1 Motion for Preliminary Approval ofSettlement and a/Notices. The Court shall have
approved the preliminary approval motion ("Preliminary Approval Motion") to be filed by
Plaintiffs, and the Court shall have issued an order (the "Preliminary Approval Order"), including
a class notice to be agreed upon by the Parties (the "Class Notice"):


                                                      5
 Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 7 of 19 PageID #:4267


                            Owens, et al. v. St. Anthony Medical Center, et al.
                                Settlement Agreement, Ap ril 9, 2019


               (a)     Preliminarily approving this Settlement Agreement;

               (b)     Directing the time and manner of the Class Notice; and

               (c)     Finding that: (i) the proposed form of Class Notice fairly and adequately:
                       (A) describes the terms and effect of this Settlement Agreement and of the
                       Settlement, (B) gives notice to theSettlement Class of the time and place of
                       the hearing of the motion for final approval of this Settlement Agreement,
                       and (C) describes how the recipients of the Class Notice may object to
                       approval of this Settlement Agreement; and (ii) the proposed manner of
                       communicating the Class Notice to the members of the Settlement Class is
                       the best notice practicable under the circumstances.

       3.2.2 Class Certification.

               (a)     The Court shall have certified the Action as a non-opt-out class action for
                       settlement purposes only, pursuant to Federal Rules of Civil Procedure
                       23(b)(1) and/or (b)(2), with Named Plaintiffs as the named Settlement Class
                       representatives, Cohen Milstein Sellers & Toll PLLC and Keller Rohrback
                       L.L.P. as Class Counsel, and with the Settlement Class as defined above.

               (b)     The Parties agree to stipulate to certification of the action as a non-opt out
                       class action for settlement purposes only, pursuant to Federal Rules of Civil
                       Procedure 23(b)(1) and/or (b)(2), on the foregoing terms. If the Settlement
                       does not become Final, then no Settlement Class will be deemed to have
                       been certified by or as a result of this Settlement Agreement, and the Action
                       will for all purposes revert to its status as of November 27, 2018.

        3.2.3 Issuance of Class Notice. On the date and in the manner set by the Court in its
Preliminary Approval Order, SAMC will cause notice of the Preliminary Approval Order to be
delivered to the Settlement Class in the form and manner approved by the Court. The Parties shall
confer in good faith with regard to the form of the Class Notice in an effort to utilize cost-effective
forms of notice. The Parties agree that the Preliminary Approval Order shall provide that the last
known addresses for members of the Settlement Class in FSCSC's possession will suffice for all
purposes in connection with this Settlement, including, without limitation, the mailing of the Class
Notice.

       3.2.4 Internet/Publication of Class Notice. Class Counsel also shall have given notice
by publication of the Settlement Agreement and Class Notice on
www.cohenmilstein.com/SAMCsettlement and http://www.kellersettlements.com.

       3.2.5    The Fairness Hearing.


                                                      6
 Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 8 of 19 PageID #:4267


                           Owens, et al. v. St. Anthony Medical Center, et al.
                               Settlement Agreement, Ap ril 9, 2019


               (a)     On the date set by the Court in its Preliminary Approval Order, the Parties
                       shall participate in the hearing (the "Fairness Hearing") during or after
                       which the Court will determine by order (the "Final Approval Order")
                       whether: (i) this Settlement Agreement is fair, reasonable and adequate and
                       should be approved by the Court; (ii) final judgment approving this
                       Settlement Agreement should be entered ("Judgment"); (iii) the Settlement
                       Class should be certified as a mandatory non-opt-out class meeting the
                       applicable requirements for a settlement class imposed by Federal Rule of
                       Civil Procedure 23; (iv) the requirements of Federal Rule of Civil Procedure
                       23 and due process have been satisfied in connection with the distribution
                       of the Class Notice to members of the Settlement Class; (v) the requirements
                       of the Class Action Fairness Act have been satisfied; (vi) to award
                       attorneys' fees and fu1ther expenses to Class Counsel and if so, the amounts;
                       and (vii) to authorize incentive awards to the Named Plaintiffs.

               (b)     The Parties covenant and agree that they will reasonably cooperate with one
                       another in obtaining an acceptable Final Approval Order at the Fairness
                       Hearing and will not do anything inconsistent with obtaining such a Final
                       Approval Order.

        3.2.6 Motion/or Final Approval of Class Action Settlement. On the date set by the Court
in its Preliminary Approval Order, Plaintiffs shall have filed a motion (the "Final Approval
Motion") for a Final Approval Order. The Final Approval Motion shall seek the Court's finding
that the Final Approval Order is a final judgment disposing of all claims and all Parties.

3.3. Finality ofFinal Approval Order. Subject to§ 8.1.4, the Final Approval Order shall have
become Final, as defined in § 1.13 of this Settlement Agreement.

3.4. Compliance with the Class Action Fairness Act. The Court shall have determined that
Defendants complied with the Class Action Fairness Act of 2005 ("CAFA") and its notice
requirements by providing appropriate federal and state officials with information about the
Settlement.

3.5. Dismissal of Action. The Action shall have been dismissed with prejudice as against all
Defendants on the Effective Date of Settlement.

3.6.   No Termination. The Settlement shall not have terminated pursuant to § 9 below.

3.7. Materiality of Settlement Agreement Conditions. The Parties expressly acknowledge that
the effectiveness of this Settlement Agreement is specifically conditioned upon the occurrence of
each and every one of the foregoing conditions precedent prior to the Effective Date of Settlement,
and that a failure of any condition set forth in§§ 3.1 through 3.8 at any time prior to the Effective


                                                     7
 Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 9 of 19 PageID #:4267


                            Owens, et al. v. St. Anthony Medical Center, et al.
                                Settlement Agreement, Ap ril 9, 2019


Date of Settlement shall make this Settlement Agreement, and any obligation to pay the amounts
specified in § 8 .1, or any portion thereof, null, void, and of no force and effect.

3.8. Establishment of Effective Date of Settlement. If Plaintiffs and Defendants disagree as to
whether each and every condition set forth in § 3 has been satisfied, they shall promptly confer in
good faith and, if unable to resolve their differences within five (5) business days thereafter, shall
present their disputes for determination to Robert A. Meyer, the Parties' mediator, who shall retain
jurisdiction for this purpose. Attorneys' fees and costs associated with any such resolution shall
be allocated by the mediator. No portion of the Class Settlement Amoun t shall be disbursed in the
event of such a dispute pending the Court's ruling. Disbursement shall thereafter be made pursuant
to the Court's order.

4.     RELEASES AND COVENANT NOT TO SUE

4.1. Released Claims. Any and all actual or potential claims, actions, causes of action, demands,
obligations, liabilities, attorneys' fees, expenses and costs arising out of the allegations of the
Complaint in connection with the sponsorship, administration, funding (or alleged lack thereof),
reporting, disclosure, participant notification, maintenance, operation or te1mination of, or
distributions from, the Plan, that were brought or could have been brought under federal Jaw or state
Jaw as of the date of this Settlement Agreement by any member of the Settlement Class, including
any current or prospective challenge to the "church plan" status of the Plan. Released Claims do not
include: release of the claims described in paragraph 4.1.2; the release of any obligation under this
Settlement Agreement; and the release of any claim that a class member's final distribution benefit
described in this Settlement Agreement is inconsistent with the same actuarial assumptions and
methodologies used for the Plan distributions that occurred in May 2012.

        4.1.1 Release by Named Plaintiffe and Settlement Class. Subject to § 9 below, upon the
Effective Date of Settlement, Named Plaintiffs on behalf of themselves and on behalf of the
Settlement Class absolutely and unconditionally release and forever discharge the Releasees from
any and all Released Claims that Plaintiffs or the Settlement Class have or may have. The
Settlement Class covenants and agrees: (i) not to file against any Released Party any claim based
on, related to, and/or arising from any Released Claim; and (ii) that the foregoing covenants and
agreements shall be a complete defense to any such claim against any Released Party.

        4.1.2 Franciscan Alliance Litigation Claims Not Released. The Release does not affect
any claims being litigated against Defendant Franciscan Alliance in the matter Cappello v.
Franciscan Alliance, No. 3:16-cv-00290 (N.D. Ind.). Defendant Franciscan Alliance is only
released as to any and all of the claims with respect to the SAMC Plan.

4.2. Defendants' Releases of Named Plaintiffe, the Settlement Class, and Class Counsel.
Subject to § 9 below, upon the Effective Date of Settlement, Defendants absolutely and
unconditionally release and forever discharge the Named Plaintiffs, the Settlement Class and Class
Counsel from any and all claims relating to the institution or prosecution of the Action.
                                                      8
Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 10 of 19 PageID #:4267


                           Owens, et al. v. St. Anthony Medical Center, et al.
                               Settlement Agreement, Ap ril 9, 2019


4.3. Releasees' Release of Other Releasees. Subject to§ 9 below, upon the Effective Date of
Settlement, each of the Releasees also releases each of the other Releasees from any and all claims
arising specifically out of this cause of action and the related transactions, including both those
which were asserted and those which would have been required to be asserted in the Action or that
would be barred by principles of res judicata or collateral estoppel had the claims asserted been
fully litigated and resulted in a Final judgment or order.

5.      COVENANTS

        Named Plaintiffs, on their own behalf and on behalf of the members of the Settlement
Class, the Plan, and Defendants, hereby covenant as follows:

5. I.   Taxation ofSettlement Payments. The Paiiies will act in good faith to attempt to minimize
adverse tax consequences of the Class Settlement Amount to the recipients. However, Plaintiffs
acknowledge that Defendants, Releasees and any of their Representatives or Successors-In-Interest
shall not have any responsibility for any taxes that may be due on the Class Settlement Amount,
or on any funds that the Plan or members of the Settlement Class receive from the Settlement
Payments. Nothing herein shall constitute an admission or representation that any taxes will or will
not be due on the Class Payments or any allocation or disbursement therefrom.

6.      REPRESENTATIONS AND WARRANTIES

6. I.   Parties' Representations and Warranties.

        6.1.1 Named Plaintiffs represent and warrant that they have not assigned or otherwise
transferred any interest in any Released Claims against any Releasee, and further covenant that
they will not assign or otherwise transfer any interest in any Released Claims.

       6.1.2 Named Plaintiffs represent and warrant that they shall have no surviving claim or
cause of action against any of the Releasees for the Released Claims.

        6.1.3 The Patiies, and each of them, represent and warrant that they are voluntarily
entering into this Settlement Agreement as a result of arm's-length negotiations among their
counsel; in executing this Settlement Agreement they are relying solely upon their own judgment,
belief and knowledge, and the advice and recommendations of their own independently selected
counsel, concerning the nature, extent and duration of their rights and claims hereunder and
regarding all matters which relate in any way to the subject matter hereof; except as expressly
stated herein, they have not been influenced to any extent whatsoever in executing this Settlement
Agreement by any representations, statements or omissions pertaining to any of the foregoing
matters by any other Paiiy or its Representatives; and each Party assumes the risk of and
unconditionally waives any and all claims or defenses arising out of any alleged mistake as to facts
or law.


                                                     9
Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 11 of 19 PageID #:4267


                            Owens, et al. v. St. Anthony Medical Center, et al.
                                Settlement Agreement, Ap ril 9, 2019


        6.1.4 The Parties, and each of them, represent and warrant that they have carefully read
the contents of this Settlement Agreement; they have made such investigation of the facts and law
pertaining to this Settlement Agreement and all of the matters pertaining thereto as they deem
necessary; and this Settlement Agreement is executed freely by each Person executing it on behalf
of each of the Parties.

6.2. Signatories' Representations and Warranties. Each individual executing this Settlement
Agreement on behalf of any other Person does hereby personally represent and warrant to the other
Parties that he or she has the authority to execute this Settlement Agreement on behalf of, and fully
bind, each principal which such individual represents or purports to represent.

7.      NO ADMISSION OF LIABILITY

        Defendants deny any and all allegations of wrongdoing made in the Complaint. Defendants
aver that the Plan was properly administered as a Church Plan as defined in Internal Revenue Code
section 414(e), 26 U.S.C.§ 414(e), and ERISA section 3(33), 29 U.S.C.§ 3(33). This Settlement
is not evidence of any liability of any type.

8.      SETTLEMENT PAYMENTS

8 .1.   The Class Settlement Amount.

       8.1.l The "Class Settlement Amount" shall be exactly Four Million Dollars
($4,000,000.00). Notwithstanding any other provision(s) of this Settlement Agreement, it is
expressly understood and agreed that the Class Settlement Amount is the sole and exclusive
amount of monetary consideration paid by Defendants for this settlement.

        8.1.2 Plan Payment. On behalf of Defendants, FSCSC will pay the Class Settlement
Amount into the Escrow Account. Up to one million dollars ($1,000,000) of the Class Settlement
amount will be used to satisfy any amounts awarded by the Court for attorney's fees, expenses,
and incentive awards, as defined in§ 8.1.4. The payment shall be made within three (3) business
days after the Final Approval Order and Judgment becomes Final.

        8.1.3 Distribution. The final distributions to Plan participants and beneficiaries described
in§§ 8.1.1, 8.1.2, and 8.1.3, will be allocated and paid to class members based upon the same
actuarial assumptions and methodologies used for the Plan Termination payments that occurred in
2012, and shall include any income generated by the funds held in the Escrow Account. Costs
of distribution to the Settlement Class (including the costs of calculating the amounts of
specific distributions) shall be treated as litigation costs of the Settlement Class, for which
counsel may apply for reimbursement from the Class Settlement Amount. Each individual in
the Settlement Class will receive a proportional share of the Class Settlement Amount based
on the total reduction of their accrued benefits as of the May 2012 distribution.


                                                     10
Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 12 of 19 PageID #:4267


                            Owens, et al. v. St. Anthony Medical Center, et al.
                                Settlement Agreement, Ap ril 9, 2019


        8.1.4 Attorneys' Fees and Expenses and Incentive Payment Awards. On the date set by
the Court in its Preliminary Approval Order, Plaintiffs shall petition the Court for an award of
attorneys' fees and costs, as specified in this§ 8.1.4. Defendants expressly agree not to contest or
take any position with respect to Plaintiffs' application to the Court for an award of attorney fees,
out of pocket expenses, and incentive payment awards, provided that the aggregate of such
awards sought by Plaintiffs shall not exceed one million dollars ($1,000,000) or 25% of the Class
Settlement Amount. Plaintiffs' application for incentive payment awards shall not exceed
$15,000 for each of the Named Plaintiffs. The Parties agree thatAttorneys' Fees, Expenses, and
Incentive Payment Awards will be paid from and deducted from the $4 million Escrow Account
value described in § 8 .1.2 of this Settlement Agreement. Any Incentive Payment Awards, and
Class Counsel's attorneys' fees and expenses will be subject to the discretion and approval of the
District Court. Such attorneys' fees and expenses as are awarded by the Court in its discretion
shall be paid to Plaintiffs' Counsel within three (3) business days after the Final Approval Order
and Judgment becomes Final. The procedure for and the allowance or disallowance of any
application for Incentive Payment Awards, attorneys' fees and expenses are matters separate and
apart from the Settlement and shall be requested to be considered by the Court separately from
the Court's consideration of the fairness, reasonableness, and adequacy of the Settlement. Any
order or proceeding relating solely to an award of Incentive Payment Awards, attorneys' fees and
expenses, or any appeal from any order relating thereto, or any reversal or modification thereof,
shall have no effect on the Settlement and shall not operate to, or be grounds to, terminate or
cancel the Settlement Agreement or to affect or delay the finality of the Final Approval Order or
Judgment.

8.2. Sole Monetary Contributions. The payment provided for in§ 8.1 shall be the full and sole
consideration made by or on behalf of the Releasees in connection with the Action and this
Settlement Agreement. The amount specified in§ 8.1.4 specifically satisfies any claims for costs
and attorneys' fees by Class Counsel.

9.     TERMINATION OF THE SETTLEMENT AGREEMENT

9.1. Automatic Termination. This Settlement Agreement shall automatically terminate, and
thereupon become null and void, in the following circumstances:

        9.1.1 If the Court declines to approve the Settlement, and if such order declining approval
has become Final, then this Settlement Agreement shall automatically terminate, and thereupon
become null and void, on the date that any such order becomes Final, provided, however, that if
the Court declines to approve the Settlement for any reason, the Parties shall negotiate in good
faith to cure any deficiency identified by the Court, and further provided that if necessary to cure
any such deficiency, Class Counsel shall re-submit within a reasonable time the Preliminary or
Final Approval Motion with an additional or substitute member of the Settlement Class as a named
Class Representative.


                                                     11
Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 13 of 19 PageID #:4267


                           Owens, et al. v. St. Anthony Medical Center, et al.
                               Settlement Agreement, Ap ril 9, 2019


        9.1.2 If the Seventh Circuit reverses the District Court's order approving the Settlement,
and if within ninety-one (91) days after the date of any such ruling the Parties have not agreed in
writing to proceed with all or part of this Settlement Agreement as modified by the Seventh Circuit
or by the Patties, then, provided that no Review Proceeding is then pending from such ruling, this
Settlement Agreement shall automatically terminate, and thereupon become null and void, on the
ninety-first day after issuance of the Seventh Circuit order referenced in this§ 9.1.2.

        9.1.3 If the Supreme Court of the United States reverses or remands a Seventh Circuit
order approving the Settlement, and if within thirty-one (31) days after the date of any such ruling
the Parties have not agreed in writing to proceed with all or part of the Settlement Agreement as
modified by the Supreme Court or by the Patties, then this Settlement Agreement shall
automatically terminate, and thereupon become null and void, on the thirty-first day after issuance
of the Supreme Court order referenced in this § 9.1.3.

       9.1.4 If a Review Proceeding is pending of an order declining to approve the Settlement
Agreement or modifying this Settlement Agreement, this Settlement Agreement shall not be
terminated until Final resolution or dismissal of any such Review Proceeding, except by written
agreement of the Parties.

9.2. Consequences of Termination of this Settlement Agreement. If the Settlement Agreement
is terminated and rendered null and void for any reason, the following shall occur:

     9.2.1 The Action shall for all purposes with respect to the Parties revert to its status as of
November 27, 2018.

        9.2.2 All Releases given or executed pursuant to this Settlement Agreement shall be null
and void; none of the terms of this Settlement Agreement shall be effective or enforceable; neither
the fact nor the terms of this Settlement Agreement shall be offered or received in evidence in the
Action or in any other action or proceeding for any purpose, except in an action or proceeding
arising under this Settlement Agreement.

     9.2.3 The escrow funds and any interest generated by the funds therein revert to
SAMC.

10.    MISCELLANEOUS PROVISIONS

10.1. Jurisdiction. The Court shall retain jurisdiction over all Parties, the Action, and this
Settlement Agreement to resolve any dispute that may arise regai·ding this Settlement Agreement
or the orders and notice referenced in § 3 above, including any dispute regarding validity,
performance, interpretation, administration, enforcement, enforceability, or termination of the
Settlement Agreement and no Party shall oppose the reopening and reinstatement of the Action on
the Court's active docket for the purposes of effecting this § 10.1.


                                                    12
Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 14 of 19 PageID #:4267


                           Owens, et al. v. St. Anthony Medical Center, et al.
                               Settlement Agreement, Ap ril 9, 2019


       10.1.1 Prior to the Effective Date of Settlement, Robert A. Meyer, mediator in the
Action, will act as the final arbiter of any disagreements as to language regarding this Settlement
Agreement and exhibits thereto.

I0.2. No Limitation of Remedies. In the event that the Defendants breach this Settlement
Agreement, Plaintiffs will continue to have any and all remedies for such breach. In the event that
Plaintiffs breach this Settlement Agreement, Defendants will continue to have any and all remedies
for such breach.

10.3. Governing Law. This Settlement Agreement shall be governed by the laws of the United
States, including federal common law, except to the extent that, as a matter of federal law, state
law controls, in which case Illinois law will apply without regard to conflict of law principles.

I0.4. Severability. The provisions of this Settlement Agreement are not severable.

10.5. Amendment. Before entry of a Final Approval Order, any common law to the contrary
notwithstanding, this Settlement Agreement may be modified or amended only by written
agreement signed by or on behalf of all Parties. Following entry of a Final Approval Order, any
common law to the contrary notwithstanding, this Settlement Agreement may be modified or
amended only by written agreement signed on behalf of all Paiiies, and approved by the Court.

I0.6.   Waiver. The provisions of this Settlement Agreement may be waived only by an instrument
rn writing executed by the waiving Party. The waiver by any Paiiy of any breach of this Settlement
Agreement shall not be deemed to be or construed as a waiver of any other breach of this
Settlement Agreement, whether prior, subsequent, or contemporaneous with this Settlement
Agreement.

I0. 7. Construction. None of the Parties hereto shall be considered to be the drafter of this
Settlement Agreement or any provision hereof for the purpose of any statute, case law, or rule of
interpretation or construction that would or might cause any provision to be construed against a
drafter.

10.8. Principles of Interpretation. The following principles of interpretation apply to this
Settlement Agreement:

       I 0.8.1 Headings. The headings of this Settlement Agreement are for reference purposes
only and do not affect in any way the meaning or interpretation of this Settlement Agreement.

        IO. 8 .2 Singular and Plural. Definitions apply to the singular and plural forms of each term
defined.

       I 0.8.3 Gender. Definitions apply to the masculine, feminine, and neuter genders of each
term defined.

                                                     13
Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 15 of 19 PageID #:4267


                           Owens, et al. v. St. Anthony Medical Center, et al.
                               Settlement Agreement, Ap ril 9, 2019


       I 0.8.4 Terms ofInclusion. Whenever the words "include," "includes," or "including" are
used in this Settlement Agreement, they shall not be limiting but rather shall be deemed to be
followed by the words "without limitation."

10.9. Further Assurances. Each of the Parties agrees, without further consideration, and as part
of finalizing the Settlement hereunder, that they will in good faith execute and deliver such other
documents and take such other actions as may be necessary to consummate and effectuate the
subject matter and purpose of this Settlement Agreement.

10.10. Survival. All representations, warranties and covenants set forth in this Settlement
Agreement shall be deemed continuing and shall survive the Effective Date of Settlement.

10.11. Notices. Any notice, demand, or other communication under this Settlement Agreement
(other than notices to members of the Settlement Class) shall be in writing and shall be deemed
duly given if it is addressed to each of the intended recipients as set forth below and personally
delivered, sent by registered or certified mail (postage prepaid), sent by confirmed facsimile, or
delivered by reputable express overnight courier. Any Party may change the address at which it is
to receive notice by written notice delivered to the other Parties in the manner described in this
§ 10.11.

A.     IF TO NAMED PLAINTIFFS:
       Karen L. Handorf
       Julie Goldsmith Reiser
       Julie Selesnick
       Jamie Bowers
       COHEN MILSTEIN SELLERS & TOLL, PLLC
       1100 New York Ave., NW, Suite 500 West
       Washington, DC 20005
       Fax: (202) 408-4699
       Lynn Lincoln Sarko
       KELLER ROHRBACK L.L.P.
       1201 Third Avenue, Suite 3200
       Seattle, WA 98101-3052
       Fax: (206) 623-3384
       Ron Kilgard
       KELLER ROHRBACK L.L.P.
       3101 North Central Ave., Suite 1400
       Phoenix, AZ 85012
       Fax: (206) 248-2822

B.     IF TO DEFENDANTS:


                                                    14
Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 16 of 19 PageID #:4267


                           Owens, et al. v. St. Anthony Medical Center, et al.
                               Settlement Agreement, Ap ril 9, 2019


       Rene E. Thorne
       Charles F. Seemann III
       Jackson Lewis P.C.
       650 Poydras Street, Suite
       1900
       New Orleans, Louisiana,
       70130
       Fax: (504) 208-1759

       -and-

       Neil H. Dishman
       Sarah J. Gasperini
       Jackson Lewis P.C.
       150 N. Michigan Ave., Suite
       2500
       Chicago, IL 60601

       Any notice(s) to FAI and/or FHC must also be delivered to:

       Bradford D. Roth
       Daniel Broderick, Jr.
       Cassiday Schade LLP
       222 W. Adams Street
       Suite 2900
       Chicago, IL 60606


10.12. Entire Agreement. This Settlement Agreement contains the entire agreement among the
Parties relating to the settlement of the Action. It specifically supersedes any settlement te1ms or
settlement agreements relating to Defendants that were previously agreed upon orally or in writing
by any of the Parties, including any and all discussions, representations, warranties, or the like
prior to the execution of this Settlement Agreement.

10.13. Counterparts. This Settlement Agreement may be executed by exchange of faxed or
emailed executed signature pages, and any signature transmitted by facsimile for the purpose of
executing this Settlement Agreement shall be deemed an original signature for purposes of this
Settlement Agreement. This Settlement Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which, taken together, shall constitute
one and the same instrument.

10.14. Binding Effect. This Settlement Agreement binds and inures to the benefit of the parties
hereto, their assigns, heirs, administrators, executors and Successors-in-Interest.
                                                      15
Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 17 of 19 PageID #:4267


                           Owens, et al. v. St. Anthony Medical Center, et al.
                               Settlement Agreement, Ap ril 9, 2019


10.15. Cost ofNotice. Plaintiffs shall pay the costs for Class Notice.

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement on the dates set
forth below.




                                                    16
Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 18 of 19 PageID #:4267


                        Owens, et al. v. St. Anthony Medical Center, et al.
                            Settlement Agreement, Ap ril 9, 2019



     FOR NAMED PLAINTIFFS AND THE SETTLEMENT CLASS


     Dated this the 9th day of April, 2019.


                                         By: ---���----------
                                             Karen Handorf
                                         Karen L. Handorf
                                         Julie G. Reiser
                                         Julie Selesnick
                                         Jamie Bowers
                                         COHEN MILSTEIN SELLERS & TOLL, PLLC
                                         1100 New York Ave., NW, Suite 500 West
                                         Washington, DC 20005

                                         Carol V. Gilden
                                         COHEN MILSTEIN SELLERS & TOLL, PLLC
                                         190 South LaSalle Street
                                         Suite 1705
                                         Chicago, IL 60603

                                         Lynn L. Sarko
                                         Erin M. Riley
                                         Laura R. Gerber
                                         Havila Umein
                                         KELLER ROHRBACK L.L.P.
                                         1201 Third Avenue, Suite 3200
                                         Seattle, WA 98101

                                         RonKilgard
                                         KELLER RORHBACK L.L.P.
                                         3101 North Central Avenue
                                         Suite 1400
                                         Phoenix, AZ 85012

                                         Class Counsel




                                                17
Case: 1:14-cv-04068 Document #: 297-3 Filed: 04/10/19 Page 19 of 19 PageID #:4267


                      Owens, et al. v. St. Anthony Medical Center, et al.
                          Settlement Agreement, Ap ril 9, 2019



FOR ALL DEFENDANTS
     Dated this the j�y of April, 2019.



                                      By   o�4l,..
                                      Rene E. Thorne
                                      Charles F. Seemann III
                                      Jackson Lewis P.C.
                                      650 Poydras Street, Suite 1900
                                      New Orleans, LA 70130

                                      Neil H. Dishman
                                      Sarah J. Gasperini
                                      Jackson Lewis P.C.
                                      150 N. Michigan Ave., Suite 2500
                                      Chicago, IL 60601


                                      Attorneys for Defendants




                                              18
